Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/17/2021 has been entered.  As directed by the amendment: claim 16 has been amended and claims 31-37 have been added.  Therefore, claims 16-26 and 31-37 are pending examination.
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks, filed 08/14/2021, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The previously indicated grounds of rejection under 35 USC 112 have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this case, the Hosseini and Fukuyo references are not currently relied upon in view of the amendment to claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a suction device that absorbs dusts, which result from the laser processing" in claim 26.
i.e., the term “suction” does provide sufficient structure to the claim element).  A review of the instant specification provides a discussion of the recited “suction device”.  Specifically, paragraph [0089] of the published specification states “[t]he suction device can be formed, for example, by a suctioning tube or a suction box surrounding the projected laser light”.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 33-37 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Claims 33-37 each depend from claim 16 and recite “wherein the laser has a processing speed of”(emphasis added) which renders the claims indefinite as it is unclear if “a processing speed” recited in each claim refers to the same recited in claim 16 or if “a processing speed” refers to a different processing speed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 16-25 and 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sercel et al. (U.S. Patent 2012/0234807), hereinafter Sercel, as evidenced by TruMicro Series 5000 Non-Patent Literature, hereinafter NPL.
Regarding claim 16, Sercel teaches a method for processing of metal-ceramic substrates (para. 0024; “Laser scribing with extended depth affectation may be used to scribe workpieces such as substrates or semiconductor wafers, for example, to provide die separation. According to one application, the laser machining systems and methods described herein may be used to machine semiconductor wafers to separate the dies forming light emitting diodes (LEDs). Laser scribing with extended depth affectation may para. 0028 discloses that the substrate may be sapphire and AIN.  Sapphire is Al2O3 and corresponds to the same material disclosed in paragraph 0014 of the instant application, along with AIN) (See also Figure 11; semiconductor wafer 1101 includes sapphire substrate 1102 and metal layer(s) 1104 on one side-para. 0070-0071), comprising: 
generating a laser scribing line as a predetermined breaking line in a metal-ceramic substrate using a laser beam (para. 0071, using a laser machining system to scribe the semiconductor wafer to separate the wafer into individual dies); or 
at least partially cutting through the metal-ceramic substrate using a laser beam, the metal-ceramic substrate comprising a ceramic material with at least one metalized surface (as detailed above); 
wherein the processing is carried out using a laser (para. 0030; ultrafast laser of picoseconds or femtoseconds) and when generating the said laser scribing line as the predetermined breaking line or when cutting through, a pulse duration of the laser is para. 0030; picosecond laser producing a laser beam at various wavelengths and having pulse durations of less than about 10 ps.  Paragraph 0030 also discloses the laser having a pulse energy in a range of 1-1000µJ and a repetition rate of about 10 to 1000 kHz.) (see also paragraph 0036 and claim 8); and 
wherein the laser has a processing speed of at least 0.05 m/sec and at most 19 m/sec (paragraph 0036; scan speed of about 70 mm/s to 90 mm/s, or about 100 mm/s to 300 mm/s.  See also claim 9).
Sercel teaches the process including choosing a pulse duration of the laser of “less than about 10 ps.”  The instant application, in paragraph 0034, states that “more preferably” the pulse duration is chosen to be “1 to 30 ps.”  The instant application further explains that “with the selected pulse duration, it is possible to guide the laser process so that essentially no melting phases arise.” Paragraph 0071 of the instant application states that “preferably a pulse duration of the laser is used, which is selected so that essentially no melting phases of the ceramic material are formed during lasering.” 
Based on the above, the “such that the amount of melting phase in the laser scribing line is less than 30% by volume and more than 0.1% by volume based on the ceramic material” is considered to be the intended result of choosing the pulse duration.  Because Sercel teaches using a pico-second laser having a pulse width within the range disclosed by the instant application, the intended result of “such that the amount of melting phase in the laser scribing line is less than 30% by volume and more than 0.1% by volume based on the ceramic material” is considered met. The examiner 
Regarding claim 17, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein the laser scribing line is formed continuously or discontinuously (See above citations in claim 16) (see also paragraph 0035).
Regarding claim 18, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein the laser is a p-sec laser (as detailed in claim 16 above; picosecond laser).
Regarding claim 19, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein said pulse duration of the laser is within a range of 0.1 to 100 ps (as detailed in claim 16 above; “less than about 10 ps”).
Regarding claim 20, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein, during the generation of said laser scribing line as the predetermined breaking line, the said laser scribing line is generated in several crossings of the laser and/or the at least partially cutting through of the metal-ceramic substrate occurs in several crossings of the laser (para. 0035 and 0071; multiple passes of laser).
Regarding claim 21, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein the laser is an IR laser (para. 0030 discloses picosecond laser having wavelengths in IR) (para. 0028 also discloses the use of IR wavelengths).
Regarding claim 22, Sercel, as applied to claim 21, teaches each claimed limitation and further teaches wherein the IR laser has a power of 60 to 160 watts (para. 0030 discloses the picosecond laser being one of the TruMicro series 5000 picosecond  lasers).
NPL discloses the wattages of various picosecond lasers in the series 5000; for instance: TruMicro 5070 Femto Edition, having a wattage of 80W, TruMicro 5080, having 150 W, etc.
Regarding claim 23, Sercel, as applied to claim 21, teaches each claimed limitation and further teaches wherein the frequency of the IR laser is 350 to 650 kHz (para. 0030, 10 to 1000 kHz).
Regarding claim 24, Sercel, as applied to claim 21, teaches each claimed limitation and further teaches wherein the pulse energy of the IR laser is 100 to 300 µJ (para. 0030; pulse energy of about 1 to 1000 µJ).
Regarding claim 25, Sercel, as applied to claim 21, teaches each claimed limitation and further teaches wherein the spot diameter of the IR laser is 20 to 100µm (see claim 22, spot size of the laser beam on the surface of the workpiece has a width of less than about 20 µm).
Regarding claim 31, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein the amount of the melting phase in the laser scribing line is less than 30% by volume and more than 0.5% by volume, based on the ceramic material (as detailed in claim 16 above).  
Regarding claim 32, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein the amount of the melting phase in the laser scribing line is less than 30% by volume and more than 1.0% by volume, based on the ceramic material (as detailed in claim 16 above).  
Regarding claim 33, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein the laser has a processing speed of at least 0.1 m/sec and at most 19 m/sec (paragraph 0036; scan speed of about 70 mm/s to 90 mm/s, or about 100 mm/s to 300 mm/s).  
Regarding claim 34, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein the laser has a processing speed of at least 0.15 m/sec and at most 19 m/sec (paragraph 0036; scan speed of about 70 mm/s to 90 mm/s, or about 100 mm/s to 300 mm/s).  
Regarding claim 35, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein the laser has a processing speed of at least 0.2 m/sec and at most 19 m/sec (paragraph 0036; scan speed of about 70 mm/s to 90 mm/s, or about 100 mm/s to 300 mm/s).  
Regarding claim 36, Sercel, as applied to claim 16, teaches each claimed limitation and further teaches wherein the laser has a processing speed of at least 0.25 m/sec and at most 19 m/sec (paragraph 0036; scan speed of about 70 mm/s to 90 mm/s, or about 100 mm/s to 300 mm/s).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sercel et al. (U.S. Patent 2012/0234807), hereinafter Sercel, in view of Gadd (U.S. Publication 2014/0305917).
Regarding claim 26, Sercel, as applied to claim 16, teaches each claimed limitation except as detailed below.  Sercel teaches carrying out the method in a laser processing device and that “laser parameters may be optimized to provide clean ablation (i.e., with minimal debris)” (para. 0026).  Sercel is silent on a suction device that absorbs dusts, which result from the laser processing.

    PNG
    media_image1.png
    469
    493
    media_image1.png
    Greyscale

Gadd is directed toward laser processing apparatus for semiconductor wafers and optical device wafers.  Gadd teaches a suction device (dust collecting means 55 that includes a suction pipe 56, paragraph [0026] and Fig. 1, reproduced above, Gadd) that absorbs dusts, which result from the laser processing (“collecting debris generated by the application of a laser beam”, paragraph [0026], Gadd).
.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sercel et al. (U.S. Patent 2012/0234807), hereinafter Sercel, in view of Baird et al. (U.S. Publication 2013/024449), hereinafter Baird.
Regarding claim 37, Sercel, as applied to claim 16, teaches each claimed limitation including the laser having a processing speed of about 70 mm/s to 90 mm/s, or about 100 mm/s to 300 mm/s.  Sercel is silent on a processing speed of at least 7.5 m/sec and at most 15 m/sec.
Baird teaches that it is known in the art of laser processing in which a picosecond laser is used for scribing semiconductor devices (Abstract) (para. 0127; using picosecond pulsed laser to minimize micro-cracking and debris re-deposition) to operate a picosecond laser (having pulsewidth of 30 ps) at a processing speed of at least 7.5 m/sec and at most 15 m/sec (para. 0103; “The beam is scanned across the surface 210 of the device 200 at a linear speed in the range of 2000 mm/s to 6500 mm/s and more preferably substantially 6000 mm/s and the beam pass across the respective layer is performed at a shaped beam fluence value at the device surface 210 which is selected to be above the threshold ablation of the a-Si layer. In some embodiments of the disclosure, the linear speed can range to and above 7000 mm/s, 8000 mm/s, or 9000 mm/s, and it is expected that linear speeds in excess of 10,000 mm/sec can be reached paragraph 0112, using a square bam profile allows the scribe speed relative to spot size to be significantly increased because very little pulse-to-pulse overlap is necessary.) (see also paragraph 0121 and 0123).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sercel with Baird, by replacing the processing speed of Sercel, with the teachings of Baird, in order to provides scribes having good sidewall definition while allowing for faster processing speeds with less overlap, where overlap can lead to local melting.
Furthermore, the processing speed is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the rate at which the semiconductor substrate is scribed. A person of ordinary skill in the art would recognize that the speed at which a picosecond laser is scanned, relative to the substrate, influences the rate at which the substrate is processed. Increasing the processing speed of the picosecond laser would allow for .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761